DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-13, 16, 17 and 19 are pending. Claims 11 and 13 are withdrawn. Claims 1-10, 12, 16, 17 and 19 are presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 4/7/2022, with respect to the prior art rejection(s) of claim(s) 1-10, 12, and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the third precursor mixture a fifth precursor mixture” but should correctly recite “the third precursor mixture and a fifth precursor mixture”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10, 12, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites both “the first precursor mixture comprising an organosilicon compound, a fluorohydrocarbon or a compound of formula (X)” and also “wherein the first precursor mixture comprises a fluorohydrocarbon”. Therefore, it is unclear whether a fluorohydrocarbon is optional or a required component in the first precursor mixture. Thus, claim 1 is indefinite. For examination purposes, the claim has been interpreted as “the first precursor mixture comprises a fluorohydrocarbon and optionally an organosilicon compound and/or a compound of formula (X)”. Claims 2-10, 12, 16, 17 and 19 depend from claim 1 and are indefinite for the same reasons.
	Claim 1 recites “the second precursor mixture comprising an organosilicon compound, a fluorohydrocarbon or a compound of formula (X)” and “the third precursor mixture comprising an organosilicon compound, a fluorohydrocarbon or a compound of formula (X)”. Claim 1 also recites that “the second precursor mixture and the third precursor mixture comprise either a fluorohydrocarbon or a compound of formula (X)”. Therefore, it is unclear what components are actually optional and which are required in the second and third precursor mixtures. Thus, claim 1 is indefinite. Claims 2-10, 12, 16, 17 and 19 depend from claim 1 and are indefinite for the same reasons.
	Claim 6 recites “the hydrocarbon compounds of formula (X) that may be present in any one of the precursor mixtures”. However, the fifth precursor is only initially recited as “comprising an organosilicon compound”. Therefore, it is unclear whether a hydrocarbon compound of formula (X) is or can be included in the fifth precursor mixture. Thus, claim 6 is indefinite. Claim 7 depends from claim 6 and is indefinite for the same reasons.
	Claim 8 recites “the fluorohydrocarbon compounds that may be present in any one of the precursor mixtures”. However, the fifth precursor is only initially recited as “comprising an organosilicon compound”. Therefore, it is unclear whether a fluorohydrocarbon compound is or can be included in the fifth precursor mixture. Thus, claim 8 is indefinite. Claim 9 depends from claim 6 and is indefinite for the same reasons.

Conclusion
	Claims 1-13, 16, 17 and 19 are pending. 
Claims 11 and 13 are withdrawn. 
Claims 1-10, 12, 16, 17 and 19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 17, 2022            Primary Examiner, Art Unit 1717